       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 1 of 15




 1
 2   Joseph A. Creitz, CBN 169552
     joe@creitzserebin.com
 3
     Lisa S. Serebin, CBN 146312
 4   lisa@creitzserebin.com
     100 Pine Street, Suite 1250
 5
     San Francisco, CA 94111
 6   415.466.3090 (tel)
     415.513.4475 (fax)
 7
 8   Counsel for Plaintiff Albert Lou

 9                        IN THE UNITED STATES DISTRICT COURT
10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12     ALBERT B. LOU, an individual,

13                   Plaintiff,                        Case No.: 3:21-cv-6741
14            vs.

15     ACCENTURE UNITED STATES                         COMPLAINT FOR BENEFITS
16     GROUP HEALTH PLAN, an ERISA                     AND FOR VIOLATIONS OF
       welfare benefit plan; ACCENTURE                 THE EMPLOYEE RETIREMENT
17     LLP, in its capacity as Plan                    INCOME SECURITY ACT OF 1974
18     Administrator for the ACCENTURE                 (ERISA)
       UNITED STATES GROUP HEALTH
19     PLAN, an ERISA fiduciary; and
       HEALTH CARE SERVICE
20
       CORPORATION d/b/a BLUE CROSS
21     BLUE SHIELD OF ILLINOIS, in its
       capacity as Claims Administrator for
22
       the ACCENTURE LLP BCBS PPO
23     PLAN, an ERISA Fiduciary,
24                   Defendants.
25
26
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 1
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 2 of 15




 1          Now comes the Plaintiff Albert B. Lou (“Mr. Lou”), who for his Complaint
 2   alleges as follows:
 3                                         JURISDICTION
 4          1.     Jurisdiction of this Court is based on the Employee Retirement
 5   Income Security Act of 1974, as amended (“ERISA”), and in particular, ERISA
 6   §§ 502(e)(1) and (f), 29 U.S.C. §§ 1132(e)(1) and (f). Those provisions give the
 7   district courts jurisdiction to hear civil actions brought to recover benefits due
 8   under the terms of an employee welfare benefit plan. In addition, this action may
 9   be brought before this Court pursuant to 28 U.S.C. § 1331, which gives the
10   district courts jurisdiction over actions that arise under the laws of the United
11   States. Pursuant to ERISA § 502(h), 29 U.S.C. § 1132(h), a copy of this Complaint
12   has been served upon the United States Secretary of Labor, and the United States
13   Secretary of the Treasury.
14                                              VENUE
15          2.     Venue is proper under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), in
16   that the employee benefit plan that is the subject of Mr. Lou’s claims is
17   administered in this District, and the plan can be found within this District, and a
18   defendant may be found within this District, and the violations of ERISA
19   described below occurred within this District.
20                                             PARTIES
21          3.     Mr. Lou, is, and at all times mentioned herein was, a participant
22   and/or beneficiary, within the meaning of ERISA § 3(7), 29 U.S.C. § 1002(7), in
23   the Accenture United States Group Health Plan. Mr. Lou is, and at all times
24   pertinent herein was, a resident of San Francisco, San Francisco County,
25   California.
26
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 2
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 3 of 15




 1          4.     The Plan is, and at all times mentioned herein was, an employee
 2   welfare benefit plan within the meaning of ERISA § 3(1), 29 U.S.C. § 1002(1)
 3   which provides health care benefits to eligible employees of Accenture LLP
 4   (“Accenture”). Plaintiff is informed and believes that the Accenture United States
 5   Group Health Plan incorporates the terms and provisions of the Accenture LLP
 6   BCBS PPO Plan (both plans referred to collectively herein as the “Plan”).
 7          5.     Defendant Accenture is a limited liability partnership with its
 8   principal place of business in Chicago, Illinois, and is authorized to conduct
 9   business within the State of California. Accenture is Mr. Lou’s employer.
10   Accenture is the Plan Administrator of the Accenture United States Group
11   Health Plan, an ERISA fiduciary within the meaning of ERISA § 3(21), 29 U.S.C.
12   § 1002(21), with ultimate authority over the Plan and ultimate responsibility for
13   decisions made under the Plan.
14          6.     Defendant Health Care Service Corporation, d/b/a Blue Cross Blue
15   Shield of Illinois (“BCBSIL”) is the Claim Administrator for the Plan (the “Claim
16   Administrator”) and exercises discretion and control over plan assets and plan
17   management, and as such is a fiduciary within the meaning of ERISA § 3(21), 29
18   U.S.C. § 1002(21). Plaintiff is informed and believes that BCBSIL does substantial
19   business in the State of California, providing health insurance plans to
20   individuals and corporations in the State of California and acting as the claim
21   administrator for such plans.
22                                  FACTUAL ALLEGATIONS
23          7.     Mr. Lou’s nine-year old daughter Audrey Lou was born with an
24   extremely rare genetic disorder known as Aromatic L-amino Acid Decarboxylase
25   Deficiency (“AADC”). Due to this disorder, Audrey lacks key neurotransmitters
26   in her brain essential to muscle function. As a result, she has complex medical
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 3
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 4 of 15




 1   needs that require daily ongoing medical assessment. Audrey is afflicted with
 2   repetitive episodes of oculogyric crisis, obstructive sleep apnea with respiratory
 3   deficiencies, asthma, hypotonia, and global developmental delay. She has
 4   difficulty moving her arms and legs, and she cannot support her head effectively
 5   and efficiently. She has dysphagia (her oral muscles are not coordinated enough
 6   for her to chew and swallow without choking) and she is dependent on
 7   gastrostomy tube feeding for nutrition. She is dependent on a CPAP machine to
 8   deliver oxygen at night in order to prevent respiratory failure, and requires daily
 9   breathing treatments, including oral/nasal suctioning, chest percussion
10   treatments, and oxygen therapy to prevent respiratory infections and failure.
11   Due to her fragile respiratory status she requires frequent respiratory assessment
12   and oxygen delivery with special attention to oxygen saturations and positioning
13   due to obstructive sleep apnea. She requires constant supervision due to the risk
14   of aspiration related to dysphagia, in order to prevent choking on feedings,
15   medications and secretions. She is non-verbal and needs a qualified adult
16   caregiver to monitor and anticipate her needs.
17          8.     Audrey requires twelve hours of skilled nursing care daily for the
18   ongoing clinical assessment of her respiratory needs and her overall health. The
19   daily professional medical care, clinical assessment and exercise of clinical
20   judgment by licensed nurses is essential to prevent Audrey from requiring
21   repeated emergency and prolonged intensive care hospitalizations.
22          9.     Mr. Lou’s employer-provided health benefit plans have always
23   covered Audrey’s skilled nursing care – both during his tenure with his prior
24   employer since Audrey’s initial diagnosis, and under the Plan from the date Mr.
25   Lou was hired by Accenture in April 2019 through January 22, 2021. BCBSIL
26
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 4
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 5 of 15




 1   accepted and paid all claims for Audrey’s skilled nursing care from April 2019
 2   through January 22, 2020.
 3          10.    Despite no change in Audrey’s condition and no change in the
 4   language of the Plan, after January 22, 2021 BCBSIL began denying Mr. Lou’s
 5   claims for Audrey’s care. BCBSIL’s initial denial of Mr. Lou’s claims cited
 6   BCBSIL’s opinion that the nursing services rendered to Audrey Lou were
 7   “Custodial care in nature” and “do not require the skills and professional
 8   training of skilled nurses.”
 9          11.    Skilled nursing care is a benefit provided under the terms of the
10   Plan, which provides benefits for “Private Duty Nursing Service” with no yearly
11   maximum. Private Duty Nursing Service is defined in the Plan as
12
            Skilled Nursing Service provided on a one-to-one basis by an
13          actively practicing registered nurse (R.N.), or licensed practical
            nurse (L.P.N.). Private duty nursing is shift nursing of 8 hours or
14
            greater per day and does not include nursing care of less than 8
15          hours per day. Private Duty Nursing does not include Custodial
            Care Service.
16
17          12.    The Plan defines “Custodial Care” as services provided
18
             primarily for personal comfort or convenience that provides
19          general maintenance, preventive, and/or protective care without
20          any clinical likelihood of improvement of your condition.
            Custodial Care Services also means those services which do not
21          require the technical skills, professional training and clinical
22          assessment ability of medical and/or nursing personnel in order to
            be safely and effectively performed.
23
     “Custodial Care” services are further defined by the Plan as services to assist
24
     with routine medical needs and to assist with activities of daily living. The Plan
25
     includes examples of Custodial Care services, that include “simple care and
26
     dressings and administration of routine medications.”
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 5
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 6 of 15




 1          13.    The Plan’s Summary Plan Description (“SPD”) states that Accenture
 2   is responsible for formulating and carrying out all rules and regulations
 3   necessary to administer the Plan and has sole discretionary authority to make
 4   factual determinations and decisions regarding eligibility or benefits of
 5   employees and participants in the Plan. The SPD states that “Accenture has
 6   delegated to an Appeals Committee and to one or more Claims Administrators
 7   and Appeals Administrators the discretionary authority to make decisions
 8   regarding the interpretation or application of plan provisions and the
 9   discretionary authority to determine all questions as to rights and benefits of
10   employees and participants under certain of the plans.” (emphasis added). The
11   SPD states that “[b]enefits under the plans will be paid only if the Plan
12   Administrator, the Appeals Committee, a Claims Administrator or an Appeals
13   Administrator as applicable decides in its discretion that the claimant is entitled
14   to them.” (emphasis added). The SPD states that all benefits are paid directly
15   from Accenture’s general assets or a benefit trust.
16          14.    Upon information and belief, the Plan and Accenture have
17   responsibility for the payment of benefits under the Plan, including by way of
18   directing payment from Accenture’s general assets or the benefit trust for such
19   benefits when benefits are payable.
20          15.    Mr. Lou submitted two administrative appeals of BCBSIL’s denials
21   of his claims for Audrey’s care. The appeals were submitted to both BCBSIL and
22   Accenture. In support of both appeals, he submitted letters of medical necessity
23   from Dr. John Takayama, Audrey’s primary care physician, and Dr. Ngoc Ly,
24   Audrey’s pulmonologist and Chief of Pulmonology at UCSF Benioff Children’s
25   Hospital. Both letters established Audrey’s ongoing need for daily skilled
26   nursing care and evidenced the fact that Audrey’s need for skilled nursing care
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 6
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 7 of 15




 1   had not changed nor diminished over the period for which claims were
 2   submitted. Mr. Lou and his wife also personally attested to Audrey’s ongoing
 3   need for daily medical assessment and skilled nursing care in support of the
 4   appeals.
 5          16.    BCBSIL’s denial of Mr. Lou’s first appeal erroneously characterized
 6   Mr. Lou’s claim as a “Pre-service Request” and stated BSCSIL’s denial
 7   determination as follows: “medical necessity has not been established, therefore
 8   this service is not covered under your Medical Plan.”
 9          17.    The ERISA Claims Regulation, and guidance issued by the United
10   States Secretary of Labor dictate that:
11          If [a welfare benefit] denial is based on medical necessity or
            experimental treatment or similar exclusion or limit, an explanation
12
            of the scientific or clinical judgment for the denial, applying the terms
13          of the plan to the claimant’s medical circumstances, or a statement
            that such explanation will be provided free of charge upon request
14
     must be included in a Plan’s adverse benefit determination. 29 C.F.R. § 2560.503-
15
     1(g). Neither BCBSIL’s initial benefit denial nor its denial of Mr. Lou’s first level
16
     appeal contained any “explanation of the scientific or clinical judgment for the
17
     denial.” Neither BCBSIL’s initial benefit denial nor its denial of Mr. Lou’s first
18
     level appeal informed Mr. Lou what information, tests, studies, physician
19
     testimony, or other additional material he would need to provide in order to
20
     establish coverage under the Plan.
21
            18.    The SPD states that during the course of an internal appeal, the
22
     Claims Administrator will provide any new or additional evidence considered,
23
     relied upon or generated by the Claims Administrator in connection with the
24
     appealed claim, as well as any new or additional rationale for a determination at
25
     the internal appeal stage. The SPD states “[s]uch new or additional evidence or
26
     rationale will be provided to you or your authorized representative as soon as
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 7
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 8 of 15




 1   possible and sufficiently in advance of the date a final decision on appeal is made
 2   in order to give you a reasonable opportunity to respond.” BCBSIL failed to
 3   provide any of this information to Mr. Lou in its denial of his first appeal.
 4          19.    The Plan allows participants and beneficiaries to submit a second
 5   appeal and requires that the Claim Administrator render a second level appeal
 6   decision within 15 days from the receipt of the second level appeal. BCBSIL’s
 7   denial of Mr. Lou’s first appeal erroneously advised him that only one appeal
 8   was available to him in connection with the denial of his benefits and failed to
 9   advise him of the availability of a second level appeal.
10          20.    Mr. Lou submitted his second level appeal to BCBSIL by fax, email
11   and USPS overnight delivery on July 9, 2021. To date, BCBSIL has not responded
12   to the second level appeal.
13          21.    The ERISA Claims Regulation, 29 C.F.R. § 2560.503-1(i), requires that
14   in the case of a group health plan that provides for two appeals of an adverse
15   determination, the Plan administrator shall provide notification with respect to
16   any one of such two appeals, not later than 15 days after receipt by the plan of
17   the claimant's request for review of the adverse determination.
18          22.    The Plan provides that a Plan participant “will be deemed to have
19   exhausted the internal review process…if the Claim Administrator has failed to
20   comply with the internal claims and appeals process.”
21          23.    The ERISA Claims Regulation promulgated by the Secretary of
22   Labor provides in pertinent part that:
23          In the case of the failure of a plan to establish or follow claims
            procedures consistent with the requirements of this section, a
24
            claimant shall be deemed to have exhausted the administrative
25          remedies available under the plan and shall be entitled to pursue any
            available remedies under section 502(a) of the Act on the basis that the
26
            plan has failed to provide a reasonable claims procedure that would
27          yield a decision on the merits of the claim.
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 8
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 9 of 15




 1
     29 C.F.R. § 2560.503-1(l).
 2
            24.    Under the terms of the Plan, and under ERISA’s regulations, Mr.
 3
     Lou is deemed to have exhausted his administrative appeals of the Plan’s denials
 4
     of benefits for nursing services for Audrey Lou.
 5
                                 FIRST CAUSE OF ACTION
 6
                      Claim for Benefits and for Clarification of Rights to
 7                       Future Benefits Under the Terms of the Plan
                               pursuant to ERISA § 502(a)(1)(B)
 8
                                   (Against all Defendants)
 9
10          25.    Mr. Lou realleges and incorporates by reference all prior allegations
11   contained in this Complaint, as if fully restated herein.
12          26.    ERISA § 503, 29 U.S.C. § 1133, and the regulation promulgated
13   thereunder, 29 C.F.R. § 2560.503-1, require every employee benefit plan,
14   including an employee welfare benefit plan, to give every claimant a “full and
15   fair review” and to follow certain minimum procedures pertaining to claims for
16   benefits and to provide “adequate notice in writing” to participants whose
17   claims for benefits under a plan have been denied. 29 C.F.R. § 2560.503-1(b)(5)
18   requires that claims procedures contain administrative processes and safeguards
19   designed to ensure and verify that benefit claim determinations are made in
20   accordance with governing plan documents and that, where appropriate, plan
21   provisions have been applied consistently with respect to similarly situated
22   claimants.
23          27.    Employee benefit plans must further afford a reasonable
24   opportunity for participants to receive a “full and fair review” after a claim for
25   benefits has been denied. ERISA’s Claims Regulation, 29 C.F.R. § 2560.503-1(g)
26   requires that communications denying benefits must be clear and presented in
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                 9
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 10 of 15




 1   language that an ordinary participant can understand, and further requires plan
 2   administrators to inform participants in such communications what additional
 3   information they could should have provided in order to perfect their claim.
 4          28.      In committing the acts and omissions herein alleged, Defendants the
 5   Plan and BCBSIL have failed to pay benefits in accordance with the terms of the
 6   Plan and have failed to provide Mr. Lou with the full and fair review required
 7   by ERISA § 503, 29 U.S.C. § 1133 and 29 C.F.R. § 2560.503-1.
 8          29.      As a result of the violations of ERISA herein alleged, and the Plan’s
 9   failure to pay benefits to which Mr. Lou is entitled, Mr. Lou is entitled to
10   monetary recovery pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B),
11   which authorizes the recovery of benefits due under the terms of an employee
12   benefit plan.
13          30.      Mr. Lou is further entitled to a clarification of his rights to future
14   benefits for the same treatment, under the terms of the Plan pursuant to ERISA
15   § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B).
16
17                            SECOND CAUSE OF ACTION
           Breaches of Fiduciary Duties of Loyalty, Prudence, and to Follow Plan
18
                      Documents Under ERISA § 502(a)(2) and (a)(3)
19                           (Against Accenture and BCBSIL)
20          31.      Plaintiff realleges and incorporates by reference all prior allegations
21   contained in this Complaint, as if fully restated herein.
22          32.      ERISA § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A), requires fiduciaries
23   to discharge their duties solely in the interests of employee benefit plan
24   participants and beneficiaries and for the exclusive purpose of providing
25   benefits and defraying reasonable expenses of administering the plan.
26          33.      ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B), requires fiduciaries
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                10
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 11 of 15




 1   to discharge their duties with the care, skill, prudence, and diligence under the
 2   circumstances then prevailing that a prudent man acting in like capacity and
 3   familiar with such matters would use in the conduct of an enterprise of a like
 4   character and with like aims.
 5          34.    ERISA § 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D), requires fiduciaries
 6   to discharge their duties in accordance with the documents and instruments
 7   governing the plan insofar as such documents and instruments are consistent
 8   with the provisions of ERISA.
 9          35.    In committing the acts and omissions herein alleged, BCBSIL and
10   Accenture breached their fiduciary duties in violation of ERISA §§ 404(a)(1)(A),
11   (B) and (D), 29 U.S.C. §§ 1104(a)(1)(A)(B) and (D). Mr. Lou is informed and
12   believes and thereon alleges that the administrative failures alleged herein are
13   undertaken by the Plan, BCBSIL and the Plan Administrator on a routine and
14   systematic basis.
15          36.    Wherefore, Mr. Lou seeks appropriate equitable relief for himself
16   pursuant to the 29 U.S.C. § 1132(a)(3), and for the benefit of the Plan and all
17   participants and beneficiaries thereof under § 1132(a)(2), in the form of an
18   injunction compelling the Defendants to refrain from further conduct that
19   violates their fiduciary duties under ERISA.
20                               THIRD CAUSE OF ACTION
                        Breaches of Fiduciary Duty (Failure to Monitor)
21
                              Under ERISA § 502(a)(2) and (a)(3)
22                        (Against Accenture as Plan Administrator)
23          37.    Plaintiff realleges and incorporates by reference all prior allegations
24   contained in this Complaint, as if fully restated herein.
25          38.    As a fiduciary of the Plan, Accenture is required pursuant to ERISA
26   § 404(a)(1), 29 U.S.C. § 1104(a)(1), to act solely in the interest of the participants
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                11
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 12 of 15




 1   and beneficiaries of the Plan and (A) “for the exclusive purpose of: (i) providing
 2   benefits to participants and their beneficiaries; and (ii) defraying reasonable
 3   expenses of administering the plan,” and (B) to discharge their duties on an
 4   ongoing basis “with the care, skill, prudence, and diligence under the
 5   circumstances then prevailing that a prudent man acting in a like capacity and
 6   familiar with such matters would use in the conduct of an enterprise of a like
 7   character and with like aims.”
 8          39.    ERISA requires fiduciaries who appoint other fiduciaries to monitor
 9   the performance of those fiduciaries on an ongoing basis. A monitoring
10   fiduciary must ensure that the monitored fiduciaries are performing their
11   fiduciary obligations. A monitoring fiduciary must take prompt and effective
12   action to protect the plan and participants when the monitored fiduciaries fail to
13   perform their obligations.
14          40.    Accenture breached its fiduciary duties by, inter alia, failing to
15   ensure that BCBSIL performed its fiduciary obligations in administering Mr.
16   Lou’s claims and the claims of other Plan participants in accordance with the
17   terms of the Plan and ERISA and failing to take action to protect Mr. Lou as a
18   plan participant and other Plan participants when BCBSIL failed to perform its
19   fiduciary obligations in administering Mr. Lou’s claims and the claims of other
20   Plan participants in accordance with the terms of the Plan and ERISA.
21          41.    Through its actions and omissions, Accenture has (a) failed to act
22   solely in the interest of the participants and beneficiaries of the Plans for the
23   exclusive purpose of providing them benefits, in violation of ERISA
24   § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A), and (b) failed to act with the care, skill,
25   prudence and diligence under the circumstances then prevailing that a prudent
26   man acting in a like capacity and familiar with such matters would use in the
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                12
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 13 of 15




 1   conduct of an enterprise of a like character and with like aims, in violation of
 2   ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B).
 3          42.    Wherefore, Mr. Lou seeks appropriate equitable relief for himself
 4   pursuant to the 29 U.S.C. § 1132(a)(3), and for the benefit of the Plan and all
 5   participants and beneficiaries thereof under § 1132(a)(2).
 6                              FOURTH CAUSE OF ACTION
                       Breaches of Fiduciary Duty (Co-Fiduciary Breach)
 7
                          Under ERISA §§ 405, 502(a)(2) and 502(a)(3)
 8                        (Against Accenture as Plan Administrator)
 9          43.    Plaintiff realleges and incorporates by reference all prior allegations
10   contained in this Complaint, as if fully restated herein.
11          44.    ERISA § 405(a), 29 U.S.C. § 1105(a)(3) provides that a fiduciary is
12   responsible for its co-fiduciaries’ breaches if it has knowledge of another
13   fiduciary’s breach, unless it made reasonable efforts under the circumstances to
14   remedy the breach.
15          45.    Accenture, having been advised by Mr. Lou of BCBSIL’s breaches of
16   its fiduciary duties, and having failed to make reasonable efforts under the
17   circumstances to investigate and/or remedy the breaches, or to investigate and
18   determine the extent of BCBSIL’s breach of its fiduciary duties with respect to
19   the administration of other plan participants, is liable for the breaches of its co-
20   fiduciary BCBSIL with respect to the administration of Mr. Lou’s claims and the
21   administration of other plan participants.
22          46.    Through its actions and omissions herein alleged, Accenture has
23   failed to act solely in the interest of the participants and beneficiaries of the Plans
24   for the exclusive purpose of providing them benefits, in violation of ERISA
25   § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A); and has failed to act with the care, skill,
26   prudence and diligence under the circumstances then prevailing that a prudent
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                13
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 14 of 15




 1   man acting in a like capacity and familiar with such matters would use in the
 2   conduct of an enterprise of a like character and with like aims, in violation of
 3   ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B).
 4          47.    Wherefore, Mr. Lou seeks appropriate equitable relief for himself
 5   pursuant to the 29 U.S.C. § 1132(a)(3), and for the benefit of the Plan and all
 6   participants and beneficiaries thereof under § 1132(a)(2).
 7                                     PRAYER FOR RELIEF
 8          WHEREFORE, Mr. Lou prays judgment as follows:
 9          A.     For an award of benefits under the Plan pursuant to ERISA
10   § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);
11          B.     For an order clarifying Mr. Lou’s right to future benefits pursuant to
12   ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B);
13          C.     For appropriate equitable relief pursuant to ERISA § 502(a)(3) and
14   (a)(3), 29 U.S.C. § 1132(a)(3), including but not limited to a declaration of Mr.
15   Lou’s rights to a full and fair review under ERISA, and an injunction against
16   further failure to administer the plan in ways that violate ERISA and the Claims
17   Regulation and that violate the terms and requirements of the Plan; and
18   surcharge for the pecuniary injuries that Mr. Lou has suffered as a consequence
19   of BCBSIL’s and Accenture’s breaches of their ERISA fiduciary duties;
20          D.     For reasonable attorneys’ fees and costs incurred by Mr. Lou in the
21   prosecution of this action pursuant to ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1);
22          E.     For pre-judgment interest and post-judgment interest on any and all
23   amounts awarded to Mr. Lou; and
24          F.     For all such other relief as the Court deems appropriate and
25   equitable.
26
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                14
       Case 3:21-cv-06741-LB Document 1 Filed 08/31/21 Page 15 of 15




            DATED this 31st day of August, 2021.
 1
 2
 3
 4                                               By     /s/ Lisa S. Serebin
                                                        Joseph A. Creitz
 5
                                                        Lisa S. Serebin
 6                                                      Attorneys for Plaintiff Albert B. Lou
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   LOU V. ACCENTURE U.S. GROUP HEALTH PLAN, ET AL., Case No. 3:21-cv-6741
     COMPLAINT                                15
